Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2022 has been entered. 
Claim Status
	Claims 12-31 are pending.
	Claims 23-31 are withdrawn, non-elected without traverse.
	Claims 1-11 are canceled by Applicant.
Response to Arguments
Applicant's arguments “Applicant Arguments/Remarks Made in an Amendment" filed on 12/21/2021, have been fully considered. However, the Arguments are moot because they do not apply to the new ground of rejections with a new reference, US 2013/0334608 A1 to Ikoma, see detail below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 12-15 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Jan Hoentschel et al., (US 2013/0320449 A1, of record, hereinafter Hoentschel) in view of Cheong Min Hong et al., (US 2015/0069524 A1, of record, hereinafter Hong) and in further view of Daisaku Ikoma et al., (US 2013/0334608 A1, hereinafter Ikoma).
Regarding claim 12, Hoentschel discloses a method of manufacturing a semiconductor device, the method comprising:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		Hoentschel’s Fig. 1G, annotated. 
epitaxially growing a strained material (EPI SiGe 143 with stress in Fig. 1G, EPI growth described in [0025]) in a first recess (cavity 141 at left side described in [0024]) on a first side (left side) of a first gate structure (gate structure 103/105/107/109 of transistor 115) and in a second recess (cavity 141 at right side) on a second side (right side) of the first gate structure (gate structure 103/105/107/109 of transistor 115), wherein the strained material (EPI SiGe 143) has a first composition (SiGe);
143) to have a first conductivity type (p-type) to define first source/drain (S/D) regions (boron (B) doping for source/drain areas 143 described in [0025], p-type);
implanting first dopants (implant 125/127 with As or B or others in Fig. 1C described in [0021]) in a substrate (111) on a first side (left side) of a second gate structure (gate structure 103/105/107/109 of transistor 113) and on a second side (right side) of the second gate structure (103/105/107/109 of transistor 113) to define second S/D regions (131 as extension of S/D regions), wherein the first dopants (As or B) have the first conductivity type (B dopant is p-type), and a channel of the second gate structure (channel of 103/105/107/109 of transistor 113) is free of the first composition (free of SiGe, formed from silicon substrate 111 described in [0020]) and the channel of the second gate structure (channel between 131 of 103/105/107/109 of transistor 113) extends under an entirety of the second gate structure (entirety of 103/105/107/109 of transistor 113) between the second S/D regions (131);
Hoentschel does not expressly disclose implanting second dopants in the substrate (111) on a first side of a third gate structure and on a second side of the third gate structure, wherein a composition of the second dopants is different from a compositions of the first dopants; and doping an entirety of the channel of the second gate structure (channel of 103/105/107/109 of transistor 113) using a third dopant to define a doped region having a different dopant concentration from the substrate (111).   
However, in the same semiconductor device field of endeavor, Hong discloses a third transistor 160 with first and second core transistors 161 and 162 in Fig. 11 102. Implanting second dopants in source/drain region 127 into the substrate 102 on left and right sides of a third gate structure of 108/110/120/122/124 of the transistor 160. The third gate structure of the transistor 160 can be considered in an input/out (I/O) region since the first and second transistors in the areas of 151, 152 respectively are core transistors as described in [0011]. The source/drain implant regions 127, 129, 131 may be selectively formed in each of the regions 150-152 by implanting appropriated polarity dopants (n- or p-type), depending on the polarity and design of the transistors” described in [0026].

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

		Hong’s Fig. 11, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement Hong’s third transistor with source/drain regions implanted by second dopants different from the Hoentschel’s first dopants in the device structure to make an integrated device to be in smaller size with desired polarity of the transistors. 
Hoentschel modified by Hong does not expressly disclose doping an entirety of the channel of the second gate structure (channel of 103/105/107/109 of transistor 113) 111).
However, in the same semiconductor device field of endeavor, Ikoma discloses a channel of a transistor Tr1 in Fig. 6B comprises a channel 103a, an entirety of the channel 103a is doped by implantation of a first impurity concentration formed in an upper portion of a semiconductor substrate 101 described in [0065]. 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

		Ikoma’s Fig. 6B, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to dope Hoentschel’s entirety of channel of the transistor 113 according to Ikoma’s teaching to adjust threshold voltages described in [0064 by Ikoma.
Regarding claim 13, Hoentschel modified by (Hong and Ikoma) discloses the method of claim 12,
wherein epitaxially growing the strained material (Hoentschel’s EPI SiGe 143 with stress in Fig. 1G) comprises epitaxially growing the strained material in a core region of the substrate (the region of Hoentschel’s transistors 113, 115 is considered as a core region because implemented Hong’s transistor 160 region is considered as the input/out (I/O) region as addressed in claim 12).  
Regarding claim 14, Hoentschel modified by (Hong and Ikoma) discloses the method of claim 13,
where implanting the first dopants (Hoentschel’s implant 125/127 with B in Fig. 1C) comprises implanting the first dopants (B) in the core region of the substrate (the region of Hoentschel’s transistors 113, 115 is considered as a core region because implemented Hong’s transistor 160 region is considered as the input/out (I/O) region as addressed in claim 12).  
Regarding claim 15, Hoentschel modified by (Hong and Ikoma) discloses the method of claim 12,
wherein epitaxially growing the strained material (Hoentschel’s EPI SiGe 143 with stress in Fig. 1G) comprises epitaxially growing SiC or SiGe (SiGe).  
Regarding claim 17, Hoentschel modified by (Hong and Ikoma) discloses the method of claim 12,
wherein implanting the second dopants (Hong’s Implanting second dopants in source/drain region 127) comprises implanting the second dopants (source/drain region 127 can be n- or p-type as described in [0026]) having the first conductivity type (p-type).  
Regarding claim 18, Hoentschel modified by (Hong and Ikoma) discloses the method of claim 12,
wherein implanting the second dopants (Hong’s Implanting second dopants in source/drain region 127) comprises implanting the second dopants (source/drain region 127 can be n- or p-type as described in [0026]) having a second conductivity type (n-type) opposite the first conductivity type (p-type).  
Regarding claim 19, Hoentschel modified by (Hong and Ikoma) discloses the method of claim 12,
wherein implanting the first dopants (Hoentschel’s implant 125/127 with As or B or others in Fig. 1C) comprises implanting the first dopant (Hoentschel’s As or B) in a portion of the substrate (Hoentschel’s 111) containing the third dopant (Ikoma’s impurity in the channel 103a can be p-type or n-type described in [0064]).  
Regarding claim 20, Hoentschel modified by (Hong and Ikoma) discloses the method of claim 12,
further comprising protecting the second gate structure (the Hoentschel’s gate structure 103/105/107 of transistor 113 is protected by oxide layer 139 in Fig. 1G)  and the third gate structure (Hong’s gate structure 108/110/120/122/124 of the transistor 160 would be protected by Hoentschel’s oxide layer 139 when it is implemented) during the epitaxially growing the strained material (Hoentschel’s EPI SiGe 143).
Regarding claim 21, Hoentschel modified by (Hong and Ikoma) discloses the method of claim 12,
wherein implanting the first dopants (Hoentschel’s implant 125/127 with As or B or others in Fig. 1C) comprises forming the second S/D regions (the Hoentschel’s 131 as extension of S/D regions) having a different composition (Hoentschel’s 131 formed from silicon substrate 111 described in [0020]) from the first S/D regions (Hoentschel’s EPI SiGe 143).
Regarding claim 22, Hoentschel modified by (Hong and Ikoma) discloses the method of claim 12,
wherein implanting the second dopants (Hong’s Implanting second dopants in source/drain region 127) comprises implanting the second dopants in an input/output (I/O) region of the substrate (Hong’s source/drain region 127 of the transistor 160 in Fig. 11 is considered in the input/out (I/O) region since the first and second transistors in the areas of 151, 152 respectively are core transistors as described in [0011] as addressed in claim 12).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jan Hoentschel et al., (US 2013/0320449 A1, of record, hereinafter Hoentschel) in view of Cheong Min Hong et al., (US 2015/0069524 A1, of record, hereinafter Hong) and in further view of Daisaku Ikoma et al., (US 2013/0334608 A1, hereinafter Ikoma) and Shashank S. Ekbote et al., (US 2015/0054084 A1, of record, hereinafter Ekbote).
Regarding claim 16, Hoentschel modified by (Hong and Ikoma) discloses the method of claim 12,
further comprising forming spacers (Hoentschel’s spacers 119/123/135 in Fig. 1G) on the first side of the first gate structure (Hoentschel’s left side of the 103/105/107/109 of transistor 115) and on the second side of the first gate structure (Hoentschel’s right side of the 103/105/107/109 of transistor 115),
Hoentschel modified by (Hong and Ikoma) does not expressly discloses forming spacers (Hoentschel’s 119/123/135) on the first side of the first gate structure (Hoentschel’s left side of the 103/105/107/109 of 115) and on the second side of the Hoentschel’s right side of the 103/105/107/109 of 115) after epitaxially growing the strained material (Hoentschel’s EPI SiGe 143).  
However, in the same semiconductor device field of endeavor, Ekbote discloses forming second dielectric spacers 152 on both sides of gate 122 after epitaxially growing SiGe source/drain region 138 as shown in Fig. 3A to 3C described in [0035-0037]. 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

		Ekbote’s Fig. 3C, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to forming spacers on both sides of gate after epitaxially growing SiGe source/drain region according to Ekbote’s teaching to achieve desirable widths of metal silicide on the source/drain regions as described in [0037] by Ekbote.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164.  The examiner can normally be reached on M-F 8:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898